DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Keith Lim on 12/9/2021.
The application has been amended as follows:  
18. (Amended) A non-transitory computer readable medium, storing a computer program thereon, wherein the program, when executed by a processor, implements the method according to claim 1.
Election/Restrictions
Claims 1, 12, and 13 are allowable with associated dependent claims. Claims 2-6, 11, 15-17, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions subject matter of the inventions being rejoined, as set forth in the Office action mailed on 7/8/2020, is hereby withdrawn and claims 2-6, 11, 15-17 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, Zohar US20180137462 discloses in fig.1, 2 and ¶460.4 a method for generating information, the method comprising: acquiring gravity sensing data(pressure sensor data) of a shelf carrying an item in response to detecting a preset triggering operation(¶370); and identifying, in response to determining that the item on the shelf is taken based on the gravity sensing data (pressure sensor data), the taken item based on the gravity sensing data and an acquired image of the taken item to obtain an identification result of the taken item (¶299), and generating order information (¶s135-141) of the taken item, wherein the taken item.
 	No prior discloses, teaches or suggests ‘identifying comprises: determining a weight value of taken item based on the gravity sensing data; determining an item matching the weight value as a candidate item or a combination of candidate items from pre-stored item information database, wherein the item information database stores weights and images of all items on the shelf; comparing an attribute of the taken item in the acquired image with an attribute of the candidate item or combination of candidate items, wherein the attribute of the taken item  comprises at least of a type, a packaging, specification, or a brand identification; and determining the  candidate item or the 
	Therefore, claim 1 is allowed with associated dependent claims. 
	Independent claims 12 and 13 includes similar limitations thus are similarly allowed with associated dependent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755. The examiner can normally be reached M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/OJIAKO K NWUGO/Primary Examiner, Art Unit 2685